TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00502-CV



      The University of Texas Medical Branch Correctional Managed Care, Appellant

                                                 v.

                                  Brenda Alexander, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-07-002319, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant The University of Texas Medical Branch Correctional Managed Care has

notified this Court that it no longer wishes to pursue its appeal and has filed a voluntary motion to

dismiss. Appellee Brenda Alexander has not objected or otherwise responded to the motion. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 4, 2012